Christianson, J.
(dissenting). It seems to me that the first question to be determined in this case is whether the statute authorizing removals by the governor includes the president of a city commission among the officers subject to such removal. And I am frank to confess that I have not found.this question to be as simple or easy to solve as have some of my brethren. The great fundamental rule in construing statutes is to ascertain and give effect to the intention of the legislature. This intention must first be sought in the words and language employed, and where the meaning of the language used is plain there is no occasion to resort to other means of interpretation. And such language must be given effect by the courts, or they would be assuming legislative authority. 36 Cyc. 1106; Sutherland, Stat. Constr. § 237. It is only where the language of a statute has a doubtful meaning, or where its provisions are contradictory, or where an adherence to the strict letter *453would lead to injustice or absurdity, that there is any room for judicial construction. 36 Cyc. 1107.
The statute authorizing the governor to remove certain officers does not specifically enumerate the president of a city commission, and the question is whether the legislature intended to and did include such officer in the terms, “mayor” or “other police officers.” The statute in question was enacted by the legislative assembly in 1913. In the message of the retiring Governor Burke, delivered on January 8, 1913, he strongly recommended the enactment of such legislation. He called attention to the fact that each platform upon which he had been elected governor in 1908 and 1910 contained a plank in favor of such law, and that bills providing therefor had been introduced in the legislative sessions in 1907, 1909, and 1911. The reason urged by Governor Burke for the enactment of such Removal Statute was that the Oonstitution commanded the governor to enforce the laws of the state, and that the power to remove should be vested in the governor in order to enable him to carry out this constitutional command. In support of his argument, he referred to the power vested in the President of the United States and his duties under the Federal Oonstitution to see that “the other executive and administrative officers of the government faithfully perform their duties, which are prescribed by the statutes. See House Journal 1913, pp. 185-189. The law under consideration was enacted by the legislative assembly to which Governor Burke delivered this message. It was entitled “An Act Providing for the Removal of Oounty, Township, Municipal and Other Officers.” Laws 1913, chap. 132. The same legislative assembly, at the same session, and in fact on the same day, enacted another act “to provide for a means of removal of elective officers by the will of the people.” This law applied to and authorized the removal of “the holder of any elective office in cities which may adopt or have adopted the commission plan of government,” by the electors of such cities. Laws 1913, chap. 79.
It is true, the adoption of this latter method of removal did not necessarily signify any intention on the part of the legislature that this method should be exclusive, as the legislature might, if it desired, provide two methods of removal. But the significant fact still remains that the legislature at the same time considered and enacted two laws for the removal of public officers. It considered not only the methods *454of removal to be employed, but the officers to which each of the methods of removal might be applied. It determined that certain officers should be subject to removal, and it enumerated such officers. As to one of the methods of removal, it specifically distinguished between the president of a city commission and the mayor of a city, by making the president-removable by a vote of the electors and withholding such method of removal as applied to a mayor. It is stated in the majority opinion that the reasons which actuated the legislature in enacting the measure authorizing the removal of elective officers in a city having the commission form of government by a vote of the electors was “that the commission form of government removed the city officers, in a measure, from the direct control of their wards and constituencies, and that the legislature feared that in certain instances such officers might adopt policies of government and legislation of which they might not approve.” This reason would apply equally and with even greater force to the mayor of a city, operating under the aldermanic form of government. Such mayor is elected by the electors of the city at large, and he has far greater power with respect to the administration of the city affiairs and the shaping of its governmental policies than has the president of a city commission.
The laws of this state provide two different plans of city government. The first plan is the one generally adopted in this country. It is a complete copy in miniature of the government of the United States and of the state. The mayor is the chief executive officer, with no legislative power except that of veto. The city council constitutes the legislative department. The second plan is known as the commission plan. It originated in Galveston, Texas, after the great inundation in 1900. There are fundamental differences between the two systems. In discussing the two forms of city government, a well-known legal writer has said: “Its [the commission plan’s] essential feature is to center responsibility, and render the officers directly accountable to the people by providing fewer head officers; and its chief merit, as claimed by its advocates, is that it simplifies municipal administration. It usually incorporates the referendum, initiative, and the recall. The names of candidates for office, who are few, are arranged alphabetically on the ballot, and emblems or devises and party names are forbidden. The officers are elected at large, and do not represent wards or districts, but *455the entire local community. The work of municipal administration is apportioned among the commissioners (five is the usual number), each being the head of a department for which he is responsible. . . .
“The commission plan seems to have sprung from the conception that municipal government is merely a business question, and therefore it should be conducted in substantially the same manner as a large business corporation. That is, the conduct of the affairs of the local government should be assimilated as far as practical to the most efficiently managed private business. . . .
“Apart from the commission plan mentioned, the disposition to increase the powers of the mayor and thus center the responsibility upon this official appears to be the present idea in this country in municipal governmental development. The fundamental principle is that the office of mayor should be ‘clothed with dignity and real authority,’ and that he should have ample power to control fully the administration of all municipal affairs. In addition to the veto power, which is his chief agency in legislation, many thinkers and writers contend that he should have ‘the sole right to appoint and the unrestricted power to suspend or remove subordinate officials or heads of departments.’ . . .
“The idea of the autocratic mayor, which contemplates giving him all executive and administrative power and restricting the governing or legislative body, which may not be inaptly termed “the cure or kill remedy,” while objectionable in some respects, appears in the opinion of many to offer the best solution of the municipal problem touching the selection of officers and the centering of responsibility.” McQuillin, Mun. Corp. §§ 92, 93.
Speaking of the commission plan, a-critical student of city government says: “The healthful kernel of this new movement is that it rests upon an abiding faith in the efficacy of public control. It places responsibility for good government exactly where it belongs, namely, on the people themselves, and makes necessary the development of a well-organized public, opinion.” Rowe, Problems of City Government, chap. 8, p. 190.
A reference to our statutes will show the aptness of these observations. The mayor appoints all the appointive officers of the city, including the city auditor, city assessor, city attorney, and chief of police. Comp. Laws 1913, §§ 3580-3612. He is also authorized to fill by *456appointment any vacancy existing in the office of city treasurer. § 3631. He is also empowered to remove any appointive officer. § 3570. The president of the city commission has no such powers. Hnder the commission plan, the government is divided into departments. Each commissioner is elected by a majority vote of the commissioners to take charge of one department. One commissioner is known as “police and fire commissioner,” and this commissioner has “under his special charge the enforcement of all police regulations of the city.” Comp. Laws 1913, § 3794. The appointive officers, including policemen, of the city, are selected, not by the president of the city commission, but by a vote of the commissioners. § 3801. The power to remove the appointive officers is vested not in the president of the city commission, but in the commissioners. Comp. Laws 1913, § 3808. The mayor of the city has power to veto ordinances and resolutions passed by the city council. Comp. Laws 1913, §§ 3579-3596. The president of the commission has no right to veto. Comp. Laws 1913, § 3792.
Considerable importance is attached by the majority members to § 3796, Comp. Laws 1913. This section provides: "Whenever the president of the hoard of city commissioners shall deem it necessary, in order to enforce the laws of the city, or to avert danger, or protect life or property, in case of a riot or any outbreak, or calamity or public disturbance, or when he has reason to fear any serious violation of a law or order or any outbreak, or any other danger to said city or the inhabitants thereof, he shall summon into service, as a special police force, all, or as many of the citizens as in his judgment and discretion may be necessary and proper; ...” This language speaks for itself. The powers conferred by this section upon the president of a city commission are for unusual occasions. It is interesting to note in this connection that the mayor of the city is authorized not only to call on the male inhabitants of the city to aid in enforcing the laws and ordinances, but may also call out the Militia to aid in suppressing riots or rather disorderly conduct, or to carry into effect any law or ordinance, subject only to the authority of the governor as commander in chief of the Militia. Comp. Laws 1913, § 3576. Manifestly § 3796 is not intended to and does not vest the president of the city commission with power to appoint policemen of the city except in cases of emergency, such as riot or other unusual disturbance, but *457the power to appoint police ordinarily necessary in the government of the city is expressly reserved to and conferred upon the city commissioners. Comp. Laws 1913, § 2801.
Reference is also made in the majority opinion to §§ 3833 and 3834, Comp. Laws 1913. These sections were part of the act providing-for the commission form of city government. The act was entitled “An Act to Provide for a Commission Form of Government in Cities Which Shall Adopt the Provisions of This Act.” Manifestly many provisions, such as the levy of taxes and special assessments, and other statutory provisions relative to the administration of city affairs, would be equally applicable to either form of government. The existing statutes, however, referred to the “mayor”'and “city council.” Consequently, in order to avoid the necessity of • re-enacting these provisions as a part of the law providing for the commission form of government, or to avoid any doubt as to what provisions were applicable,, the legislature said: “Whenever, in the laws not repealed by this act, the words, 'town council, city council, or village board,’ appear, it shall mean board of city commissioners; the word 'mayor’ or 'president’ shall mean president of the board of city commissioners.” Whenever the words, “city commissioners,” are used in this chapter they shall be construed to mean and include “village commissioners.” Comp. Laws 1913, § 3833. And “all the provisions of law now in force- or which may hereafter be passed by the legislative assembly in relation to the powers, duties or privileges of the president of boards of trustees of towns or villages, or mayors of cities, 'are hereby granted to the-president of the board of city commissioners, and except where inapplicable all the provisions of law now in force or hereafter passed by the legislative assembly in relation to the powers, duties or privileges of town or village trustees, or other municipal boards thereof, or tiie powers, duties or privileges of city councils are hereby granted to the board of city commissioners. ...” Comp. Laws 1913, § 3834. The legislature in enacting these provisions obviously had in mind only-city government. The sole purpose of these sections was to make-applicable, as far as practicable, under the commission form of government, the general provisions of law applicable alike to both plans of city government. These provisions should be applied for the purpose intended. It should not be assumed that a subsequent legislature in*458■tended to wrench, them from their setting, and to apply them to a purpose wholly foreign to that for which they were enacted.
It has been said that “it is generally safe to reject an interpretation that does not naturally suggest itself to the mind of the casual reader, but is rather the result of a laborious effort to extract from a statute .a meaning which it does not at first seem to convey.” Ardmore Coal Co. v. Bevil, 10 C. C. A. 41; 21 U. S. App. 96, 61 Fed. 151; Shultis v. MacDougal, 162 Fed. 331, 340. The majority opinion demonstrates quite clearly that the interpretation placed upon § 685, Comp. Laws 1913, is not one which “naturally suggests itself.” It is only by a laborious effort, and by applying terms contained in statutes passed by other legislative assemblies for wholly different purposes, that the majority is enabled to say that this section applies to the president'of a city commission.
When we consider the fundamental differences between the two forms of city government; that the same legislature on the same day passed two removal measures; that one of those specifically authorized removal of a mayor by the governor, but was silent as to the president of a city commission, while the other expressly authorized the removal of the president of the city commission by the electors of the city, but did not authorize the removal of a mayor in this manner, — it seems to me that no one can say that the legislature intended to include the president of a city commission in the first removal measure.
In view of what I have said, it is unnecessary for me to express any opinion on the constitutional questions raised. But inasmuch as the majority members have found it necessary to consider this question, I deem it proper to say that I am of the opinion that the Removal Statute under consideration is constitutional, I am not prepared, however, to concur in the discussion of the constitutional questions in the majority opinion. Whether the legislature has power to authorize "the removal of an elective officer by the governor without permitting such review is a question of grave importance and considerable doubt, and one upon which I express no opinion. The question is clearly not involved in this case, as the Removal Statute before us provides for a judicial review of all questions.
Some reference is made in the majority opinion to § 130 of the .state Constitution, and it is intimated that this section confers upon *459the legislative powers with respect to municipal corporations which it would not otherwise possess. I believe this reasoning to be unsound.
The section reads: “The legislative assembly shall provide by .general law for the organization of municipal corporations, restricting their powers as to levying taxes and assessments, borrowing money and contracting debts, and money raised by taxation, loan or assessment for any purpose shall not be diverted to any other purpose except by authority of law.”
Manifestly this section does not confer upon the legislature any power or authority to deal with municipal corporations which it would not possess under the grant of legislative power. On the contrary it is rather a limitation upon the general grant of legislative power. It is a declaration of a constitutional policy with respect to the legislation relating to municipal corporations which the legislature is commanded to enact.
No one doubts the legislative power by appropriate laws to create, dissolve, supervise, or direct the conduct of the affairs of municipal corporations. This power, however, is subject to the limitations found in the state and Federal Constitutions, and this court has not hesitated to adjudge invalid statutes relating to municipal corporations which violated the state Constitution.
Thus, in Glaspell v. Jamestown, 11 N. D. 86, 88 N. W. 1023, this court held that it was beyond the power of the legislature to authorize proceedings for changing the boundaries of cities to be instituted in the district courts, for the reason that the power exercised in changing •such boundaries was legislative and consequently could not be vested in the courts. And in Plummer v. Borsheim, 8 N. D. 565, 80 N. W. 690, this court held invalid as an unreasonable and arbitrary classification a statute relating to the organization of school townships.